Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

  

Date of Agreement

    

Anne-Marie Ainsworth

  

November 2, 2009

  

Robert N. Deitz

  

December 2, 2009

  

Lynn L. Elsenhans

  

August 8, 2008

  

Bruce G. Fischer

  

March 4, 2004

  

Stacy L. Fox

  

March 1, 2010

  

Peter J. Gvazdauskas

  

February 4, 2009

  

Marilyn Heffley

  

December 2, 2009

  

Vincent J. Kelley

  

February 2, 2006

  

Joseph P. Krott

  

March 4, 2004

  

Brian P. MacDonald

  

August 10, 2009

  

Christopher J. Minnich

  

June 1, 2009

  

Ann C. Mulé

  

March 4, 2004

  

Marie A. Natoli

  

March 3, 2006

  

Robert W. Owens

  

March 4, 2004

  

Thomas J. Scargle

  

July 2, 2009

  

Michael J. Thomson

  

May 30, 2008

  

Charmian Uy

  

December 3, 2009

  

Dennis Zeleny

  

January 20, 2009

  

 

 

 

Robert M. Aiken, Jr.*

  

February 1, 1996

  

Robert H. Campbell*

  

February 1, 1996

  

John F. Carroll*

  

March 4, 2004

  

Michael J. Colavita*

  

September 2, 2004

  

Terence P. Delaney*

  

March 4, 2004

  

Michael H. R. Dingus*

  

March 4, 2004

  

John G. Drosdick*

  

March 4, 2004

  

Jack L. Foltz*

  

February 1, 1996

  

David E. Knoll*

  

February 1, 1996

  

Deborah M. Fretz*

  

September 6, 2001

  

Michael J. Hennigan*

  

February 2, 2006

  

Thomas W. Hofmann*

  

March 4, 2004

  

Michael S. Kuritzkes*

  

March 4, 2004

  

Michael J. McGoldrick*

  

March 4, 2004

  

Joel H. Maness*

  

March 4, 2004

  

Paul A. Mulholland*

  

March 4, 2004

  

Rolf D. Naku*

  

March 4, 2004

  

Alan J. Rothman*

  

March 4, 2004

  

Bruce D. Rubin*

  

October 15, 2008

  

Malcolm I. Ruddock, Jr.*

  

February 1, 1996

  

David C. Shanks*

  

February 17, 1997

  

Sheldon L. Thompson*

  

February 1, 1996

  

Ross S. Tippin, Jr.*

  

March 4, 2004

  

Charles K. Valutas*

  

March 4, 2004

  

* In a different position or no longer with the Company.



--------------------------------------------------------------------------------

Director

  

Date of Agreement

    

Robert J. Darnall

  

March 4, 2004

  

Gary W. Edwards

  

May 1, 2008

  

Ursula O. Fairbairn

  

March 4, 2004

  

Thomas P. Gerrity

  

March 4, 2004

  

Rosemarie B. Greco

  

March 4, 2004

  

John P. Jones, III

  

September 8, 2006

  

James G. Kaiser

  

March 4, 2004

  

John W. Rowe

  

March 4, 2004

  

John K. Wulff

  

March 8, 2004

  

 

 

 

Raymond E. Cartledge**

  

September 6, 2001

  

Robert E. Cawthorn**

  

February 1, 1996

  

John G. Drosdick**

  

March 4, 2004

  

Mary J. Evans**

  

September 6, 2001

  

Robert D. Kennedy**

  

September 6, 2001

  

Richard H. Lenny**

  

February 8, 2002

  

Norman S. Matthews**

  

September 6, 2001

  

R. Anderson Pew**

  

March 4, 2004

  

William B. Pounds**

  

February 1, 1996

  

G. Jackson Ratcliffe**

  

March 4, 2004

  

**No longer serving on the Board.

 

2